



 
 
 
 
Exhibit 10.5
***** Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*****]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 
 
 
 
MASTER SUBLEASE AGREEMENT


 

THIS MASTER SUBLEASE AGREEMENT (hereinafter “Sublease”) is made and entered into
as of February 1, 2018, (the “Commencement Date”), by and between Sears
Operations LLC, a Delaware limited liability company ( “Sublandlord”), and
Lands’ End, Inc., a Delaware corporation as the subtenant (“Subtenant”).
 
 
RECITALS:
 
 

A.    Subtenant is a party to that certain Master Lease Agreement dated as of
April 4, 2014 between Subtenant and Sears, Roebuck and Co., as amended on July
6, 2015 (the “2014 Master Lease”). The 2014 Master Lease applies to numerous
premises and provides that the premises covered thereby have individual
expiration dates. The premises covered by this Sublease are comprised of
premises whose lease terms under the 2014 Master Lease have expired prior to the
Commencement Date hereof and therefor, as of the Commencement Date, are not
subject to the 2014 Master Sublease.
B.    Sublandlord, pursuant to the lease set forth on Annex B (including any
amendments thereto) (the “Master Lease”), by and between Sublandlord and the
landlord under such Master Lease (“Landlord”), desires to sublease to Subtenant
and Subtenant desires to sublease from Sublandlord that certain premises within
a building, which building location is set forth on Annex A under the column
heading “Store Name” (each, a “Building”), consisting of approximately the
rentable square feet set opposite each Building location on Annex A under the
column describing square feet (“Sq Ft”), (each, a “Subleased Premises”), upon
the terms and conditions provided hereinafter.
NOW, THEREFORE, for and in consideration of and subject to the premises,
covenants and agreements hereinafter mentioned, the parties do hereby agree as
follows:
1.
Subleased Premises

Subject to all of the terms and conditions of the Master Lease and subject to
the terms and conditions hereof, Sublandlord subleases to Subtenant and
Subtenant subleases from Sublandlord, the Subleased Premises.
Subject to any Third Party Agreements (as defined in Section 22(a) below) and
temporary closures or restrictions due to casualty, condemnation, or
Sublandlord’s maintenance and repair activities in the Building, Sublandlord
further grants to Subtenant, in common with other occupants of the applicable
Building and subject to the provisions of this Sublease, the Master Lease and
all applicable legal requirements: the right of ingress and egress to public
roadways and a non-exclusive easement for parking the vehicles of Subtenant, its
customers, employees and business invitees, and for access, use of, ingress and
egress for vehicles and pedestrians in common with the other occupants of such
Building, over all parking areas, alleys, roadways, sidewalks, walkways,
landscaped areas and surface water drainage systems and for use of parking lot
lighting; and a non-exclusive use of the hallways, entryways, elevators,
restrooms, adequate storage space (and where provided prior to the Commencement
Date, of similar type and size to such space), trash facilities and all other
areas and facilities in the applicable Building that are provided and designated
from time to time by Sublandlord for the non-exclusive use of occupants of such
Building and their respective customers, employees and business invitees. The
facilities and areas set forth above shall be deemed “Common Areas”.


1

--------------------------------------------------------------------------------







2.
Term.



(a)
Unless earlier terminated as to all or any of the Subleased Premises pursuant to
the express terms and conditions of this Sublease and subject to all of the
terms and conditions of the Master Lease, including, without limitation, the
extension, expiration, rejection or earlier termination provisions thereof, and
subject to the terms and conditions hereof, the term (“Term”) of this Sublease
with respect to each Subleased Premises shall commence on the Commencement Date
and shall expire on the earlier to occur of (i) the expiration, rejection or
earlier termination of the Master Lease or (ii) the date set forth set forth on
Annex A under the column heading “Expiration Date” (each, an “Expiration Date”).
In the event that the Master Lease shall terminate early, the Sublandlord shall
provide notice to the Subtenant.



(b)
Subtenant shall have no right to extend the Term of the this Sublease with
respect to any of the Subleased Premises, except that by the date which is
referenced on Annex A under the column heading “Expiration Date” for each
Subleased Premises, Subtenant may send written notice to Sublandlord of its
desire to negotiate extending the Term with respect to such Subleased Premises,
and Sublandlord may (but shall not be obligated to), in its sole discretion,
agree to negotiate such an extension on terms and conditions mutually agreeable
to Sublandlord and Subtenant.



3.
Rent.



(a)
Rent shall begin to accrue and shall be due to Sublandlord on the Commencement
Date. Subtenant agrees to pay rent for the Subleased Premises in the annual
amount set forth on Annex A under the column heading “Rent PSF” for the
applicable fiscal year (the “Rent”); provided, however, that the terms and
provisions of Annex C (“Percentage Rent”) shall apply with respect to the
locations listed thereon. Subtenant shall pay one-twelfth (1/12) of the annual
Rent (or a prorated amount during partial months), in advance, on the first day
of each month, without notice, offset or deductions except as otherwise set
forth herein. Rent is inclusive of third-party common area maintenance costs,
real estate taxes and utilities but does not cover any other costs or services.



(b)
All Rent (as defined below) shall be made payable to Sublandlord and mailed to
Sublandlord’s address as outlined in the “Notice” Section of this Sublease until
the payee or address is changed by written notice from Sublandlord.



4.
Hold Over.



If Subtenant does not vacate a Subleased Premises upon the expiration of this
Sublease with respect to such Subleased Premises, such holdover shall result in
a tenancy at sufferance, and in addition to Subtenant paying all damages
incurred by Sublandlord as a result of Subtenant holding over (including, but
without limitation, all loss, costs, damages and expenses arising under the
Master Lease), Subtenant shall also pay to Sublandlord, as Rent for the period
of such holdover (calculated based on the number of days of the holdover), 150%
of the Rent PSF in effect immediately prior to such holdover.


5.
Subtenant’s Taxes.



Subtenant shall pay to Sublandlord, promptly upon demand, a sum equal to the
aggregate of any municipal, county, state, or federal excise, sales, use, margin
or transaction privilege taxes (but not including any taxes paid by Sublandlord
based on its net income) now or hereafter legally levied


2

--------------------------------------------------------------------------------





 
or imposed against, or on account of, any amounts payable under this Sublease by
Subtenant or the receipt thereof by Sublandlord. Subtenant shall pay all taxes
and assessments of every nature, kind and description, levied and assessed
against Subtenant's fixtures, equipment, merchandise and goods stored in or
about the Subleased Premises.


6.
Late Charges/Interest.



In the event any installment of Rent is more than three (3) days past due or any
other amount payable by Subtenant to Sublandlord is more than ten (10) days past
due, Subtenant shall pay to Sublandlord, as additional rent (i) a late fee equal
to five percent (5%) of the amount unpaid to cover Sublandlord’s administrative
costs for collection and loss of income plus (ii) interest at the Default Rate,
calculated from the date such unpaid amounts were due. For the purposes of this
Sublease the Default Rate shall be the rate of eight percent (8%) per annum,
compounded monthly.


7.
Use; Operations; and Radius Restriction.



(a)
Subtenant shall use the Subleased Premises only as a Lands’ End retail shop
consistent with the current format Subtenant is currently operating in each
Subleased Premises and for no other purpose (“Permitted Use”). Subtenant shall
not permit any objectionable or unpleasant odors, smoke, dust, gas, noise or
vibrations to emanate from any Subleased Premises, nor take any other action
which would constitute a nuisance or which would disturb or endanger any other
occupants (including Sublandlord’s retail operations) of the Building, or
unreasonably interfere with such other occupants’ use of their respective space.



(b)
Subtenant agrees to continuously operate its business in the entirety of each
Subleased Premises under the name “Lands’ End” throughout the Term of this
Sublease and for the same operating hours of Sublandlord’s store in which the
Subleased Premises are located. If Subtenant violates this Section, then in
addition to all rights and remedies available to Sublandlord pursuant to Section
15, Subtenant shall also pay to Sublandlord, upon demand, for each non-compliant
Subleased Premises, liquidated damages in an amount equal to Five Hundred and
No/100 Dollars ($500.00) for each day such violation continues; provided,
however, that this provision shall not apply if the Subleased Premises should be
closed and the business of Subtenant temporarily discontinued therein on account
of remodeling or renovation which is completed within ten (10) business days.
Subtenant acknowledges and agrees that if it breaches this Section, Sublandlord
shall be deprived of an important right under this Sublease, and as a result
thereof, will suffer damages in an amount which is not readily ascertainable,
and that the foregoing is a reasonable and equitable determination of the actual
damages Sublandlord shall suffer as a result of Subtenant’s breach of its
obligations under this Section.



(c)
Subtenant covenants and agrees that during the Term, Subtenant (and if Subtenant
is a corporation, membership entity or partnership, its officers, directors,
stockholders, members, managers, affiliates or partners) shall not directly or
indirectly, operate or manage any other store or business similar to or in
competition with the use for which the Subleased Premises are let (including,
without limitation, any concession or department operated within another store
or business), within the same shopping center or retail center development of
which the Building is a part.



8.
Hazardous Materials.



No Hazardous Material (as hereinafter defined) shall be created, handled,
placed, stored, used, transported or disposed of by either party on the
Subleased Premises. Sublandlord and Subtenant


3

--------------------------------------------------------------------------------





hereby indemnify, defend and hold the other party and its directors, officers,
employees and agents (including any successor to Sublandlord’s interest in the
Subleased Premise) harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses (including, without
limitation, sums paid in settlement of claims, attorneys’ fees, consultant fees
and expert fees) which result from either party’s breach of this Section. As
used herein, “Hazardous Material” shall mean any substance that is toxic,
ignitable, reactive, corrosive and that is regulated by any local government,
the respective state each Subleased Premises is located in, or the United States
Government. “Hazardous Material” includes any and all material or substances
that are defined as “hazardous waste”, “extremely hazardous waste” or a
“hazardous substance” pursuant to state, federal or local governmental law.
“Hazardous Material” includes, but is not restricted to, asbestos,
polychlorobiphenyls (“PCBs”) and petroleum.


9.
Repairs, Maintenance, Utilities and Other Services.



(a)
Subtenant shall accept each Subleased Premises in its “AS-IS”, “WHERE IS” and
“WITH ALL FAULTS” condition. Sublandlord makes no representations or warranties
as to the conditions of any Subleased Premises, and Subtenant acknowledges that
it is fully aware of the existing conditions of each Subleased Premises since it
has occupied and operated in such Subleased Premises prior to the date of this
Sublease. Sublandlord shall have no responsibility or obligation to make repairs
or replacements to or upon a Subleased Premises or to perform any maintenance
which becomes necessary during Subtenant’s occupancy of such Subleased Premises.
Subtenant shall comply with all laws, statutes, governmental regulations and
local ordinances (including, without limitation, the Americans with Disabilities
Act) and the direction of the proper public officials concerning its use of each
Subleased Premises. Subtenant shall return each Subleased Premises to
Sublandlord “broom clean” and in the same condition as it exists as of the
beginning of the Term, excluding ordinary wear and tear.



(b)
Sublandlord shall not be liable to Subtenant for damages or otherwise if the
utilities serving the Subleased Premises or Building of which the Subleased
Premises are a part are interrupted or terminated for any cause; provided,
however, the foregoing shall not limit Subtenant’s remedies expressly set forth
in Section 19.



(c)
Sublandlord and Subtenant agree that Sublandlord is not providing any services
to Subtenant at any Subleased Premises which are not expressly set forth herein;
by way of example and without limitation of the foregoing disclaimer,
Sublandlord is expressly not providing the following services to Subtenant:
cleaning or maintenance of the Subleased Premises, loss prevention, general
liability or property insurance, stock room replenishment, use of Sublandlord’s
Point of Sale system, shipping/receiving, wi-fi or accepting returns of
Subtenant’s merchandise. Sears, Roebuck and Co. and Subtenant have entered into
that certain Retail Operations Agreement dated as of April 4, 2014 (the “RSA”)
providing for additional services and/or for rules and restrictions governing
Subtenant’s use of the Subleased Premises and other portions of Sublandlord’s
Buildings.



10.
Fixtures/Alterations.



Subtenant shall only be permitted to make cosmetic changes to the Subleased
Premises. Subtenant shall not have the right to install permanent fixtures, or
in any way alter the structure of any Building or alter any non-structural
portion of any Subleased Premises, without the prior written consent of
Sublandlord, which shall be in Sublandlord’s sole discretion.


11.
Access to Subleased Premises.



4

--------------------------------------------------------------------------------





Sublandlord shall have free access to any Subleased Premises for the purpose of
examining the same during business hours and for any other reasonable purpose,
including, by way of example only and without limitation, in furtherance of the
terms and provisions of the RSA; provided, however, Sublandlord shall not
unreasonably interfere with the business of Subtenant in exercising such rights.


12.
Assignment / Sublease.



Subtenant shall not have the right to assign this Sublease, or to license or
sublet any Subleased Premises, or any part thereof.


13.
Surrender.



Upon the Expiration Date, Subtenant shall surrender and vacate a Subleased
Premises immediately and deliver possession thereof to Sublandlord in the
condition required by Subtenant under Section 9(a) hereof and shall deliver to
Sublandlord all keys to such Subleased Premises. Subtenant shall remove from the
Subleased Premises all personal property of Subtenant and Subtenant’s trade
fixtures, including, cabling for any of the foregoing at its sole cost and
expense. Subtenant immediately shall repair all damage resulting from removal of
any of Subtenant’s property at its sole cost and expense. In the event
possession of such Subleased Premises is not delivered to Sublandlord when
required hereunder, or if Subtenant shall fail to remove those items described
above, Subtenant shall be deemed to have abandoned such property and Sublandlord
may (but shall not be obligated to), at Subtenant’s expense, remove any of such
property and undertake at Subtenant’s expense such restoration work as
Sublandlord deems necessary or advisable. Subtenant’s obligations under this
Section shall survive the Expiration Date or earlier termination of this
Sublease.


14.
Right to Relocate.



Sublandlord may, at any time, relocate any of Subtenant’s Subleased Premises to
another area of the Building in which such Subleased Premises are located (“New
Premises”), provided the New Premises shall have, if possible, approximately the
same rentable square footage of space; notwithstanding the foregoing,
Sublandlord shall have the right to offer Subtenant New Premises with lesser
square footage than the original Subleased Premises (but in no event lesser than
70% of the original Subleased Premises) if Sublandlord’s store size has been or
is in the process of being reduced. Provided that Subtenant is open and
operating at the applicable Subleased Premises at the time Sublandlord exercises
the rights granted by this Section, Sublandlord agrees to pay all reasonable
moving expenses incurred by Subtenant incident to such relocation and for
improving the New Premises so that the New Premises are similar to the then
existing Subleased Premises. Sublandlord shall provide Subtenant with at least
sixty (60) days prior written notice before making such relocation demand.
Subtenant shall cooperate with Sublandlord in all reasonable ways to facilitate
the move and shall be responsible for moving all of its inventory and other
goods to the New Premises. If Subtenant fails to so cooperate, Sublandlord shall
be relieved of all responsibility for damage or injury to Subtenant or its
property during such move, except as may be caused by Sublandlord’s actual
negligence. Notwithstanding the foregoing, if the New Premises identified by
Sublandlord is not acceptable to Subtenant, then Subtenant may elect to
terminate this Sublease solely with respect to such Subleased Premises by
written notice to Sublandlord within thirty (30) calendar days after receipt of
Sublandlord’s written notice of such relocation, with such termination to be
effective sixty (60) days after Subtenant’s election. Upon the completion of a
relocation, the Rent shall be adjusted to reflect the actual square footage of
the New Premises and the New


5

--------------------------------------------------------------------------------





Premises shall be deemed to have replaced the applicable Subleased Premises for
all purposes under this Sublease.


15.
Default.



(a)
If Subtenant (i) defaults in any of its monetary obligations under this Sublease
or (ii) materially defaults in any of its non-monetary obligations under this
Sublease, and Subtenant fails to cure such default within ten (10) business days
after receipt of written notice thereof, then, in addition to all other rights
which Sublandlord has at law or in equity, Sublandlord shall have the following
rights and remedies: (x) to terminate this Sublease with respect to the
applicable Subleased Premises in which event Subtenant shall immediately
surrender such Subleased Premises to Sublandlord and, if Subtenant fails to do
so, Sublandlord may, without prejudice to any other remedy which Sublandlord may
have for possession or arrearages in Rent, enter upon and take possession of the
applicable Subleased Premises and expel or remove Subtenant and any other person
who may be occupying such Subleased Premises or any part thereof, by any legal
means, without being liable for prosecution for any claim of damages therefore;
(y) to enter upon and take possession of the applicable Subleased Premises and
expel or remove Subtenant and any other person who may be occupying such
Subleased Premises or any part thereof, by any legal means, without being liable
for prosecution of any claim for damages therefore with or without having
terminated this Sublease; (z) do whatever Subtenant is obligated to do under the
terms of this Sublease (and enter upon the applicable Subleased Premises in
connection therewith if necessary) without being liable for prosecution or any
claim for damages therefore, and Subtenant agrees to reimburse Sublandlord on
demand for any expenses which Sublandlord may incur in thus effecting compliance
with Subtenant’s obligations under this Sublease with respect to a Subleased
Premises, plus interest thereon at the Default Rate, and Subtenant further
agrees that Sublandlord shall not be liable for any damages resulting to
Subtenant from such action.



(b)
In the event Sublandlord elects to terminate this Sublease with respect to a
Subleased Premises in accordance with the foregoing, then notwithstanding such
termination, Subtenant shall be liable for and shall pay to Sublandlord the sum
of all Rent and other amounts payable to Sublandlord pursuant to the terms of
this Sublease with respect to such Subleased Premises which have accrued to the
date of such termination, plus, as damages, an amount equal to the net present
value of the difference between (i) total Rent reserved by this Sublease for the
remaining portion of the Term (had such Term not been terminated by Sublandlord
prior to the Expiration Date) less (ii) the net amount Subtenant proves
Sublandlord would have received during such remaining portion of the Term
through reletting of the applicable Subleased Premises. For the purposes hereof,
“net present value” shall be determined using a discount rate equal to four
percent (4%) per annum.



(c)
In the event Sublandlord elects to repossess the applicable Subleased Premises
without terminating this Sublease with respect to such Subleased Premises, then
Subtenant shall be liable for and shall pay to Sublandlord all rental and other
amounts payable to Sublandlord (including, without limitation, the damages
amount set forth in Section 7(b)) pursuant to the terms of this Sublease which
have accrued to the date of such repossession, plus, from time to time
throughout the remaining Term, total Rent required to be paid by Subtenant to
Sublandlord during the remainder of the Term diminished by any net sums
thereafter received by Sublandlord through reletting of the applicable Subleased
Premises during said period. In no event shall Subtenant be entitled to any
excess of any rental obtained by reletting over and above the rental herein
reserved. Actions to collect amounts due by Subtenant to Sublandlord



6

--------------------------------------------------------------------------------





as provided in this paragraph may be brought from time to time, on one or more
occasions, without the necessity of Sublandlord’s waiting until expiration of
the Term.


16.
Notices.



All notices herein provided for shall be in writing and shall be sent by (a)
registered or certified mail, postage prepaid, return receipt requested, or (b)
reputable overnight air courier, and shall be deemed to have been given (i) five
(5) business days after deposit in the mail postage prepaid if sent via mail,
and (ii) one (1) business day after being deposited with a reputable overnight
air courier for guaranteed next day delivery. Notices shall be addressed to:


Sublandlord:
 
 
c/o Sears Holding Corporation
3333 Beverly Road
 
Department 824RE
 
Hoffman Estates, Illinois 60179
 
Attn: President - Real Estate
 
 
With a copy to:
 
 
Sears Holding Corporation
3333 Beverly Road
 
Department 824RE
 
Hoffman Estates, Illinois 60179
 
Attn: Associate General Counsel - Real Estate



Subtenant:
Lands’ End, Inc.
 
5 Lands’ End Lane
 
Dodgeville, Wisconsin 53595
 
Attn: Senior Vice President
 
 
With a copy to:
 
 
Lands’ End, Inc.
 
5 Lands’ End Lane
 
Dodgeville, Wisconsin 53595
 
Attn: General Counsel
 
 

or to any other address furnished in writing by either of the respective
parties. However, any change of address furnished shall comply with the notice
requirements of this Section and shall include a complete outline of all current
notice addresses to be used for the party requesting the change.


17.
Indemnity.



Subtenant shall indemnify Sublandlord against, and save Sublandlord harmless of
and from, any and all loss, cost, damage, expense or liability (including, but
not limited to, attorney’s fees and disbursements) incurred by Sublandlord by
reason of, and defend Sublandlord against all claims, actions, proceedings and
suits relating to: (i) the conduct of Subtenant’s business in, or use, occupancy
and management of, each Subleased Premises; (ii) any injuries to persons or
damages to property occurring in, on or about each Subleased Premises; (iii) any
work or thing whatsoever


7

--------------------------------------------------------------------------------





done, or any condition created, in, on or about each Subleased Premises during
the Term hereof; (iv) any act or omission of Subtenant, its agents, contractors,
servants, employees, invitees, guests or tenants; (v) a breach of this Sublease;
(vi) any breach or default in the performance by Subtenant of any term,
provision or covenant under this Sublease or any Master Lease. Subtenant’s
obligations under this Section shall survive the Expiration Date or earlier
termination of this Sublease with respect to each Subleased Premises.


18.
Insurance.



(a)
Subtenant shall maintain, or cause to be maintained on its behalf, during the
Term:



(i)
Commercial General Liability including Premises Operations, Products and
Completed Operations Liability, Contractual Liability covering the Subtenant and
naming Sears Holdings Management Corporation as additional insured with limits
of no less than Two Million Dollars ($2,000,000) combined single limit primary
and non-contributory to any liability insurance maintained by Sublandlord.



(ii)
Workers’ Compensation at statutory limits, as required by the state where the
work is being performed, and Employer’s Liability with limits of no less than
$500,000 each accident or occupational disease.



(iii)
Comprehensive Automobile Liability Insurance, which shall include bodily injury
and property damage liability, including the ownership, maintenance and
operation of any automobile equipment owned, hired and non-owned including the
loading and unloading thereof, with limits of at least $2,000,000 for each
accident.



(iv)
“All-risk” property damage insurance (“Subtenant’s Hazard Insurance”) including
Builders’ Risk protecting against all risk of physical loss or damage, including
without limitation, and sprinkler leakage coverage in amounts not less than the
actual replacement cost, covering all of Subtenant’s inventory, trade fixtures,
furnishing, wall covering, floor covering, carpeting, drapes, equipment and all
items of personal property of Subtenant located within the Subleased Premises
and within 100 feet of the Subleased Premises, against all risks of physical
loss or damage.



(b)
In addition to the insurance coverage to be maintained by Subtenant above,
Subtenant will require each contractor (if any) performing the services under
the direction of Subtenant to obtain insurance coverage in the same form and
amounts as detailed above (“Contractor Insurance”). The Contractor Insurance
shall name Sears Holdings Corporation its subsidiaries and affiliates as
additional insured, and shall stipulate that such insurance is primary to, and
not contributing with, any other insurance carried by, or for the benefit of,
Sears, Roebuck and Co., Kmart Corporation, or the other additional insured.
Subtenant warrants that its contractors will maintain Workers’ Compensation and
Employer’s Liability insurance. It is the responsibility of Subtenant to obtain
and maintain a certificate of insurance from each contractor and make the
certificate available to Sears Operations LLC upon request.



(c)
Such insurance set forth in subsection (a) above shall be obtained from insurers
of recognized financial responsibility who shall be licensed in the state in
which each Subleased Premises is located. Subtenant shall provide Sublandlord
with certificates evidencing the coverage required hereunder. Sublandlord and
others designated by Sublandlord in being additional insureds, shall be named as
additional insureds under the insurance policies described in this Section 18.
The certificates of insurance, to the extent the same is standard in the
industry, shall



8

--------------------------------------------------------------------------------





provide that the coverage shall not be changed or cancelled, without at least
ten (10) days notice to Sublandlord, provided that if contractor’s insurance
company in its certificate to Sublandlord will state only that (i) the coverage
will not be “materially” changed (as opposed to simply “changed”) without prior
notice to Sublandlord, and/or (ii) it will “endeavor to give” at least ten (10)
days prior written notice to Sublandlord (as opposed to simply agreeing to give
such notice), and it is standard in the insurance industry that an insurance
company would provide only such wording, the contractor’s insurer may provide
such wording in the certificate of insurance to Sublandlord.


(d)
Waiver of Subrogation Rights. Each party hereto has hereby remised, released,
and discharged and does remise, release, and discharge the other party hereto
and any officer, agent, employee, or representative of such party of and from
any claims, rights of recovery, or liability whatsoever (and each party hereby
waives all rights of subrogation) hereafter arising from loss, damage, or injury
caused by fire or other casualty of the type which is required to be insured
under the policies of insurance required to be maintained by the releasing party
as of the date of any casualty, SUCH WAIVER TO BE EFFECTIVE REGARDLESS OF THE
CAUSE OR ORIGIN OF SUCH DAMAGE OR LOSS INCLUDING, WITHOUT LIMITATION, THE
NEGLIGENCE OF A PARTY HERETO OR ANY OF ITS OFFICERS, AGENTS, EMPLOYEES OR
REPRESENTATIVES. Subtenant shall procure an appropriate clause in or endorsement
to any policy of insurance covering Subtenant’s personal property, inventory,
fixtures, furnishing and equipment located in the Subleased Premises, wherein
the insurer waives subrogation or consents to a waiver of its right of recovery.



19.
Casualty.



If a Building is damaged or destroyed by fire or other casualty, or if it
becomes uninhabitable due to the termination of utilities or other services
serving the Building, then Sublandlord shall have the right, in Sublandlord’s
sole discretion, to terminate this Sublease with respect to all or any portion
of the applicable Subleased Premises located in such affected Building upon
thirty (30) days prior written notice to Subtenant. If Sublandlord does not so
elect to terminate this Sublease with respect to such affected Subleased
Premises, then (i) Subtenant’s obligations under this Subleaseease with respect
to such Subleased Premises, including but not limited to the payment of Rent,
shall be suspended beginning on the third day of such damage or uninhabitability
and continuing until such time as the Subleased Premises are returned to a
habitable condition and (ii) if Sublandlord is unable to restore the Subleased
Premises to a habitable condition within six months of the date of the damage or
uninhabitability first occurred, Subtenant may terminate the Sublease for the
affected Subleased Premises by written notice to Sublandlord. In no event shall
Subtenant be entitled to any portion of insurance proceeds available under any
policies maintained by Sublandlord nor shall Sublandlord have any obligation to
restore or repair the affected Building or the applicable Subleased Premises.


20.
Condemnation.



If a Building, or any portion of a Building, is taken under the power of eminent
domain, or sold under the threat of the exercise of said power (any of the
foregoing, a “condemnation”) then Sublandlord shall have the right to terminate
this Sublease with respect to all or any portion of the Subleased Premises
contained in such affected Building upon thirty (30) days prior written notice
to Subtenant. In no event shall Subtenant be entitled to any portion of any
proceeds awarded in connection with such condemnation nor shall Sublandlord have
any obligation to restore or repair the affected Building or the Subleased
Premises contained therein.


9

--------------------------------------------------------------------------------







21.
No Liens.



Sublandlord’s title always is and shall be paramount to the title of Subtenant,
and nothing in this Sublease shall empower Subtenant to do any act which can,
shall or may encumber the title of Sublandlord to any portion of any Subleased
Premises. Subtenant has no authority or power to cause or permit any lien or
encumbrance of any kind whatsoever, whether created by act of Subtenant,
operation of law or otherwise, to attach to or be placed on any part of any
Subleased Premises or the Building of which the Subleased Premises are a part.
Subtenant covenants and agrees not to suffer or permit any lien of mechanics,
materialmen or other lien to be placed against any part of a Subleased Premises
or any fixture filing or other financing statement to be recorded against any
portion of a Subleased Premises and in case any such lien or filing attaches or
claim of lien is asserted Subtenant covenants and agrees to cause such lien,
filing or claim to be immediately released and removed of record.


22.
Sublease Subject to Possible Third Party Interests.



(a)
Notwithstanding Subtenant’s rights under this Sublease, Subtenant hereby
acknowledges that Sublandlord makes no representations or warranties with
respect to whether or not Subtenant’s use of a Subleased Premises for its
Permitted Use is permitted under any documents encumbering or otherwise
affecting Sublandlord’s interest in the applicable Subleased Premises (each, a
“Third Party Agreement”).  Subtenant understands and agrees that Sublandlord has
not requested the consent of any third party to this Sublease with respect to
any Subleased Premises, which third party may or may not have a right to grant
or withhold such consent, and that if Subtenant desires to obtain any such
consent, then Subtenant may seek to obtain such consent at its own cost, risk
and expense. Subtenant’s rights with respect to this Sublease, are subject and
subordinate to all applicable Third Party Agreements.



(b)
Subtenant acknowledges and agrees that Sublandlord has made available to
Subtenant for copying and review (including by means of any website or other
electronic means which have been made available to Subtenant prior to the
execution of this Sublease) all Third Party Agreements in Sublandlord’s
possession or control. As such, Subtenant shall be deemed to know of the
existence of any fact or circumstance as disclosed by any Third Party Agreement
for the purposes of this Section 22. Notwithstanding the foregoing, in making
such Third Party Agreements available to the Subtenant, Subtenant acknowledges
that Sublandlord makes no representation or warranty as to the completeness or
accuracy of the information provided.



23.
Limitation on Sublandlord’s Liability.



With respect to collection of any judgment (or other judicial process) requiring
the payment of money by Sublandlord in the event of any default or breach by
Sublandlord with respect to any of the terms, covenants and conditions of this
Sublease or the Master Lease as affecting a Subleased Premises, Subtenant agrees
that it shall look solely to the estate of Sublandlord in the Building (together
with the land on which such Building is located) in which the applicable
Subleased Premises is located, subject to the prior rights of any mortgagee of
such Building or any underlying lessor, and no other assets of each Sublandlord
shall be subject to levy, garnishment, attachment, execution or other procedures
for the satisfaction of Subtenant’s remedies.


24.
Additional Documentation.



From time to time throughout the Term, Subtenant shall execute and deliver to
Sublandlord, within ten (10) business days following request therefor, any
reasonable document required by


10

--------------------------------------------------------------------------------





Sublandlord in connection with this Sublease or any portion of any Subleased
Premises including, by way of example and without limitation, tenant estoppel
certificates addressed to Sublandlord and/or Sublandlord’s prospective lender
and/or purchaser and Subordination, Non-Disturbance and Attornment Agreements
with Sublandlord’s or its purchaser’s lender or prospective lender.


25.
Rules and Regulations.



Subtenant agrees to comply with reasonable rules and regulations issues by
Sublandlord governing the conduct of businesses on or about the Subleased
Premises and any rules and regulations issued by Sublandlord for the Building.


26.
Signage.



Subtenant shall not install any signage on or about any of the Subleased
Premises without the prior written consent of Sublandlord or the applicable
Landlord, if applicable, which consent may be granted or withheld in
Sublandlord’s or such Landlord’s sole discretion.


27.
Master Lease



This Sublease is and shall be at all times subject and subordinate to Master
Lease. The terms, conditions and respective obligations of Sublandlord and
Subtenant to each other under this Sublease shall be the terms and conditions of
the Master Lease with respect to each Subleased Premises except for those
provisions of the Master Lease which are directly contradicted by this Sublease
in which event the terms of this Sublease shall control over the Master Lease.
During the term of this Sublease and for all periods subsequent for obligations
which have arisen prior to the termination of this Sublease, Subtenant does
hereby expressly assume and agree to perform and comply with, for the benefit of
Sublandlord and the applicable Landlord, each and every obligation of tenant
under the Master Lease. In the event of the expiration or termination of the
Master Lease for any reason whatsoever, this Sublease shall automatically
terminate on the date of the expiration or termination of the Master Lease, and
Subtenant shall have no claim against Sublandlord of any kind whatsoever on
account thereof, and the parties hereto shall thereupon be relieved of all
liability and obligation hereunder, excepting liabilities and obligations which
accrued or arose prior to the date of such termination or expiration. Subtenant
shall not violate or breach any of the terms, covenants or conditions of the
Master Lease nor do or fail to do or permit anything to be done which would
violate, breach or be contrary to the Master Lease or cause the Master Lease to
be terminated or forfeited. Subtenant is not hereby granted any of the rights
granted to Sublandlord, as tenant under the Master Lease, including, without
limitation, Sublandlord’s right to exercise renewal term options.


28.
Risk of Loss.



Subtenant assumes all risk of damage or loss of any fixtures, equipment,
merchandise or goods located in or about the Subleased Premises from any cause
whatsoever and for all damage or loss that may arise from, without limitation,
the following: delivery, receipt, piling, stacking, storage, or handling the
goods and merchandise of Subtenant, whether within the Subleased Premises or
otherwise. Subtenant shall be liable for any new installation (subject to
Sublandlord’s consent which shall not be unreasonably withheld), repair,
maintenance, and payment of all costs associated with new or existing security
systems, if any, in the Subleased Premises. Sublandlord shall have no obligation
to provide security for any Subleased Premises, except as any security measure
may be generally available for Sublandlord’s retail operations in the Building
where such Subleased


11

--------------------------------------------------------------------------------





Premises are located. In no event shall Sublandlord be responsible for shrinkage
experienced by Subtenant at any Subleased Premises.


29.
Sublandlord’s Early Termination Option.



Notwithstanding anything in this Sublease to the contrary, this Sublease shall
be terminated with respect to an applicable Subleased Premises at any time upon
prior written notice to Subtenant in the following events:


(i)
If Sublandlord is selling or has sold the Building in which the Subleased
Premises are located or if Sublandlord ceases to operate a retail facility in
the Building in which the Subleased Premises are located in substantially the
same manner as existing on the date of this Sublease, then Sublandlord shall
terminate this Sublease with respect to the applicable Subleased Premises by
delivery of written notice to Subtenant, with such termination to be effective
ninety (90) days after the date of such notice; or



(ii)
If any third party under a Third Party Agreement objects to this Sublease with
respect to a Subleased Premises, then Sublandlord shall, in Sublandlord’s sole
discretion, either (a) terminate this Sublease with respect to the applicable
Subleased Premises by delivery of written notice to Subtenant, with such
termination to be effective thirty (30) days after the date of such notice or
(b) procure the third party’s agreement to permit Subtenant to continue to
occupy the applicable Subleased Premises as provided for under the terms of this
Sublease.



On or before the effective date of a termination of this Sublease with respect
to the applicable Subleased Premises (“Termination Date”) as described in either
subparagraphs (i) or (ii) above, Subtenant shall surrender and vacate the
Subleased Premises in accordance with Section 13. Subtenant covenants and agrees
to pay Sublandlord all sums accruing and/or required to be paid by Subtenant
pursuant to the provisions of this Sublease with respect to such Subleased
Premises through the Termination Date, as and when any of such sums become due
and payable. Subtenant’s obligations under this Section shall survive the
Expiration Date or earlier termination of this Sublease.
30.
Quiet Enjoyment.

Provided that Subtenant pays the Rent and fully and faithfully observes and
performs all of the terms, covenants and conditions set forth in this Sublease
on Subtenant’s part to be observed and performed, Sublandlord shall not do
anything during the Term as to unlawfully interfere with Subtenant’s peaceful
and quiet enjoyment of the Subleased Premises, subject, nevertheless, to the
terms and conditions of this Sublease and the RSA. Subtenant shall not interfere
with the quiet enjoyment of the other tenants of the Building.


31.
Encroachments.



Notwithstanding any provision in this Sublease to the contrary, in the event
Subtenant operates, occupies or uses any portion of a Building other than the
Subleased Premises contained in such Building (and other than the non-exclusive
use of the Common Areas as provided in Section 1 hereof), Subtenant shall have
ten (10) days to cure after notice thereof. If Subtenant fails to cure such an
encroachment within the ten (10) day period, Subtenant shall: (a) pay an amount
equal to the per square foot Gross Rent for the applicable Subleased Premises
set forth on Annex A under the column “Rent PSF” for the particular location
where the encroachment occurred, multiplied by the amount of space that is
encroached upon, and such increase in Rent shall be retroactive to the date that
such operation, occupation or use commenced. If such an encroachment occurs more
than


12

--------------------------------------------------------------------------------





twice within any twelve (12) month period, Sublandlord may terminate this
Sublease with respect to its Subleased Premises immediately upon Sublandlord’s
written notice to Subtenant.


32.
Choice of Law, Litigation, Court Costs and Attorney’s Fees.



In the event that at any time either Sublandlord or Subtenant institutes any
action or proceeding against the other relating to the provisions of this
Sublease or any default hereunder, the prevailing party in such action or
proceeding will be entitled to recover from the other party reasonable
attorneys’ fees and costs. This Sublease with respect to each Subleased Premises
shall be construed in accordance with and governed by the laws of the state in
which such Subleased Premises are located. Sublandlord and Subtenant waive all
rights to (i) trial by jury in any litigation arising under this Sublease and
(ii) resort to arbitration in the event of any dispute under this Sublease.


33.
Counterparts



This Sublease may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.


34.
Acknowledgement of Representation by Legal Counsel.



Each party hereto warrants and represents that it has reviewed and negotiated
the terms and conditions of this Sublease with legal counsel of its own
choosing, or has had an opportunity to do so, and that it knowingly and
voluntarily enters into this Sublease having had the opportunity to consult with
legal counsel.


[SIGNATURE PAGE FOLLOWS]


13

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.


 
 
SUBLANDLORD:
 
 
 
 
 
SEARS OPERATIONS LLC, A Delaware limited liability company
 
 
 
 
 
By:
/s/ Robert A. Riecker
 
 
Name:
Robert A. Riecker


 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
SUBTENANT:
 
 
 
 
 
LANDS’ END, INC.,
a Delaware corporation
 
 
 
 
 
 
By:
/s/ James F. Gooch
 
 
Name:
James F. Gooch
 
 
Title:
COO/CFO
 
 
 
 





14

--------------------------------------------------------------------------------






Annex A to Master Sublease Agreement dated February 1, 2018, effective as of
February 1, 2018



 
 
% Rent Location [*****] Gross Sales 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Store Num
Store Name
Leased/Owned
Sq. Ft.
Rent PSF
Full Year
Monthly
Expiration Date
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Jan
Full Year
FY2019
1067
1067 HOUSTON/MEMORIAL
Lease
4,941
[*****]
[*****]
[*****]
1/31/2019
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
1069
1069 REDMOND OVERLAKE PARK
Lease
11,458
[*****]
[*****]
[*****]
1/31/2019
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
1119
1119 PORTLAND
Lease
6,442
[*****]
[*****]
[*****]
1/31/2019
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
1146
1146 CORDOVA/MEMPHIS/GERMANTWN
Lease
4,754
[*****]
[*****]
[*****]
1/31/2019
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
1264
1264 HICKSVILLE
Lease
8,369
[*****]
[*****]
[*****]
4/13/2018
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
1313
1313 NASHUA
Lease
7,573
[*****]
[*****]
[*****]
1/31/2019
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
1814
1814 FAIRFAX
Lease
6,061
[*****]
[*****]
[*****]
1/31/2019
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
1944
1944 YORKTOWN HEIGHTS
Lease
6,334
[*****]
[*****]
[*****]
1/31/2019
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
2514
2514 WARRENTON
Lease
7,130
[*****]
[*****]
[*****]
1/31/2019
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
 
 
 
 
 
Count
9
9
9
8
8
8
8
8
8
8
8
8
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Adjustment 1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Adjustment 2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Adjustment 3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Revised Totals
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]















[*****] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.


15

--------------------------------------------------------------------------------






 
 
 
 
 
 
 
ANNEX B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MASTER LEASE
 
 
 
 
 
 
 

That certain Master Lease dated as of July 7, 2015 by and among Sears Operations
LLC and Kmart Operations LLC (collectively “Tenant”) and Seritage SRC Finance
LLC and Seritage KMT Finance LLC (collectively, “Landlord”).




16

--------------------------------------------------------------------------------






 
 
 
 
 
 
 
ANNEX C
 
 
 
 
 
 
 
 
PERCENTAGE RENT
 
 
 
 
 
 
 
 
 
 
 

Commencing on February 1, 2018, with respect to the Subleased Premises listed
below (the “Contingent Rent Locations”), Subtenant shall pay as Rent the greater
of (i) the Rent set forth on Annex A or (ii) [*****] of Subtenant’s Gross Sales
for each applicable location as described on this Annex C. With respect to each
Contingent Rent Location, Subtenant shall pay to Sublandlord each month
throughout the Term the Rent set forth on Annex A, subject to reconciliation as
set forth below.


Contingent Rent Locations:


The locations as indicated on Annex A.




With respect to each Contingent Rent Location, the term “Gross Sales”, shall
mean all cash, check, charge account or credit sales of Subtenant’s merchandise
(excluding sales of gift cards until time of redemption) made in or from the
applicable Subleased Premises, and sales or service by any sublessee, assignee,
concessionaire or licensee in such Subleased Premises, as determined in
accordance with GAAP, as amended, after deductions for refunds and merchandise
returned by customers. No deduction shall be allowed for uncollected or
uncollectible credit accounts. Gross Sales shall not include (i) any sums
collected and paid out for any sales or excise tax imposed by any duly
constituted governmental authority, (ii) the exchange of merchandise between the
stores of Subtenant, if any, where such exchanges of goods or merchandise are
made solely for the convenient operation of the business of Subtenant and not
for the purpose of consummating a sale which has theretofore been made at, in,
from or upon the applicable Subleased Premises, and/or for the purpose of
depriving Sublandlord of the benefit of a sale which otherwise would be made at,
in, from or upon such Subleased Premises, (iii) the amount of returns to
shippers or manufacturers, (iv) the amount of any cash or credit refund made
upon any sale where the merchandise sold, or some part thereof, is thereafter
returned by the customer and accepted by Subtenant, (v) receipts from customers
for carrying charges or other credit charges, or (vi) the sale of fixtures after
their use in the conduct of business in such Subleased Premises.


Within thirty (30) days after the close of each fiscal year, Subtenant shall,
for each Contingent Rent Location, deliver to Sublandlord a statement of Gross
Sales for each such fiscal year showing the Gross Sales made during such fiscal
year, certified by a duly qualified officer of Subtenant as being true, complete
and correct. For any Contingent Rent Location at which the calculation of
[*****] of Subtenant’s Gross Sales (the “Percentage Rent Payment”) is greater
than the amount of Rent which was paid for such location pursuant to Annex A,
Subtenant’s statement of Gross Sales shall also be accompanied by a payment of
the difference between the Percentage Rent Payment and the Rent which was paid
pursuant to Annex A.


























[*****] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.


17